Title: From James Madison to Robert S. Garnett, 11 February 1824
From: Madison, James
To: Garnett, Robert S.


        
          Dear Sir
          Montpr. Feby 11. 1824.
        
        The Mail brought me the evg. before the last, your favor of the 5th. with the copy of the “New Views &c.” for which I tender my acknowledgements. I must put off the reading of such a work till it may be subject to less interuption than would at this time be unavoidable. From a glance at a few passages in the outset, I do not doubt that more competent lights as to the proceedings of the Convention would have saved the distinguished Author from much error into which he may have been led by the faint or refracted rays to which he trusted. The general terms or phrases used in the introductory propositions, and now a source of so much constructive ingenuity, were never meant to be inserted in their loose form in the text of the Constitution. Like resolutions preliminary to legal enactments, it was understood by all, that they were to be reduced by proper limitations and specifications, into the form in which they were to be final & operative; as was actually done in the progress of the Session.
        Whether the Constitution in any of its stages or as it now stands, be a national or a federal one, is a question, which ought to be premised by a definition of the terms, and then the answer must be, that it is neither the one nor the other, but possessing attributes of both. It is a system of Govt. emphatically sui generis, for designating which there consequently was no appropriate term or denomination pre-existing.
        If there be any thing in these hasty remarks which is rendered inapplicable by parts of the Volume into which I have not yet looked, you will be as ready to excuse as sure to detect the misconception. With friendly respects & good wishes.
       